Citation Nr: 0211483	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  02-01 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected degenerative joint 
disease of the left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1971 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision by the RO 
which, in part, denied an increased rating for the veteran's 
service-connected left shoulder disability.


FINDING OF FACT

1. All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2. Degenerative joint disease of the left shoulder is 
manifested by active range of motion to slightly above 
shoulder level with additional functional limitation to 
approximately shoulder level; there is no evidence of 
ankylosis or impairment of the humerus.  


CONCLUSION OF LAW

The criteria for an increased evaluation to 20 percent for 
degenerative joint disease of the left shoulder are met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5203-
5010, 5200, 5201, 5202 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim on appeal has been accomplished.  

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this new statute and implementing regulations have been 
complied with.  Specifically, the veteran was notified of the 
newly enacted law by letter in June 2001 and was provided 
additional pertinent regulations in the statement of the case 
(SOC) in January 2002.  The veteran was informed of what 
evidence he was expected to provide VA and what evidence VA 
had already obtained.  The veteran was advised of the type of 
evidence needed to establish entitlement and of the evidence 
that had already been obtained.  The veteran was also 
afforded two VA examinations during the pendency of the 
appeal.  The veteran testified before the undersigned member 
of the Board in June 2002.  At that time, the veteran 
reported that he received treatment from a private physician 
within the past year, but said that he could not remember his 
name or address.  All other treatment was reported to have 
been with the VA, and all pertinent records from VA have been 
obtained and associated with the claims file.  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to his claim for 
an increased rating for his left shoulder disability.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition. 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco; 
38 C.F.R. § 4.2 (2001).  


Factual Background and Analysis

In this case, service connection for a left shoulder 
disability, characterized as status post surgical repair with 
dislocation, was established by rating action in May 1987.  
The veteran was assigned a noncompensable evaluation, 
effective from February 4, 1987, the date of receipt of his 
claim.  38 C.F.R. § 3.400(b)(2)(i) (2001).  By rating action 
in November 1989, the  noncompensable evaluation was 
increased to 10 percent, effective from July 17, 1989, the 
date of receipt of a claim for increase.  The veteran was 
notified of each of the rating decisions and did not appeal.  
The 10 percent evaluation has remained in effect ever since.  

A claim for an increased rating was received from the veteran 
in March 2000.  At that time, the veteran reported that his 
left shoulder disability had worsened over the past 8 months.  
The RO obtained all VA medical records from 1999 to the 
present, including reports of VA examinations conducted in 
April 2000 and July 2001, and associated with the claims 
file.  The record also includes a private medial report, 
dated in September 2000, and received from the veteran in 
October 2000.  

The veteran is currently assigned a 10 percent evaluation for 
his left shoulder disability under 38 C.F.R. §4.71a,  
Diagnostic Code (DC) 5203-5010, which provides as follows:  

Clavicle or scapula, impairment of:  			    Major          
Minor
  Dislocation 
of.............................................................  20...........  
20   
  Nonunion of:  
    With loose 
movement.................................................  20...........  20   
    Without loose 
movement.............................................  10...........  10   
  Malunion 
of.................................................................  
10............  10   
  Or rate on impairment of function of contiguous joint.  

Traumatic arthritis is rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2001).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 pct is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations                
20

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups                    
10  
Note (1): The 20 pct and 10 pct ratings based on 
X- ray findings, above, will not be combined with 
ratings based on limitation of motion.

Note (2): The 20 pct and 10 pct ratings based on 
X- ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 
5013 to 5024, inclusive.

38 C.F.R. § 4.71a, DC 5003.

Another possible provision of the Rating Schedule under which 
the veteran may be evaluated includes 38 C.F.R. §4.71a, DC 
5201, which provides as follows:

Arm, limitation of motion of:                                                 
Major           Minor
  To 25° from 
side.............................................................  40............  
30   
  Midway between side and shoulder level...........................  
30............  20   
  At shoulder 
level............................................................  20............  20   

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2001).  

The anatomical position is considered as 0°, with two major 
exceptions: (a) Shoulder rotation-arm abducted to 90°, elbow 
flexed to 90° with the position of the forearm reflecting the 
midpoint 0° between internal and external rotation of the 
shoulder; and (b) supination and pronation - the arm next to 
the body, elbow flexed to 90°, and the forearm in mid-
position 0° between supination and pronation.  38 C.F.R. 
§ 4.71.  

Other code provisions under which the veteran may be rated 
include DC 5202 which provides for an 80 percent rating for a 
major extremity when there is impairment of the humerus 
manifested by loss of head (flail shoulder).  A 60 percent 
rating is provided for nonunion (false flail joint) of a 
major extremity.  Fibrous union of a major extremity shall be 
rated 50 percent.  Malunion with marked deformity shall be 
rated 30 percent, and with moderate deformity 20 percent.  
Recurrent dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all movements shall be 
rated 30 percent and 20 with infrequent episodes and guarding 
of movement at shoulder level.  

Although the clinical findings from the two VA examinations 
during the pendency of this appeal have addressed the 
veteran's complaints and reported objective manifestations 
likely related to the disability, the findings from the most 
recent examination in July 2001 was more detailed.  
Furthermore, the earlier examination in April 2000 did not 
provide any information pertaining to range of motion of the 
left shoulder.  However, the veteran was seen by VA on an 
outpatient basis on numerous occasions during the pendency of 
his claim, and those reports provide ample additional 
findings to evaluated the current status of the veteran's 
left shoulder disability.  

Under DC 5203 a 20 percent evaluation requires dislocation of 
the clavicle or scapula or nonunion with loose movement.  
Here, there is no evidence of dislocation or nonunion of the 
clavicle or scapula.  X-ray studies in August 2000 showed 
mild arthritic changes at the acromioclavicular joint with 
suggestion of spur and erosion.  There was no evidence of 
fracture or dislocation.  

In order for the veteran to receive a schedular evaluation 
greater than the currently assigned 10 percent for the left 
shoulder disability under DC 5201, the disability picture 
would need to approximate a finding that his left shoulder 
motion (active) was limited to shoulder level.  Such a 
finding has not been demonstrated by the clinical evidence of 
record.  In particular, the July 2001 VA examination 
demonstrated that the veteran had active range of motion of 
110 degrees in abduction and had forward flexion of 100 
degrees, which was to a point of above shoulder level.  
Additional outpatient reports from 1999 to the present showed 
active and passive flexion and abduction to not less than 104 
degrees.  Inasmuch as the clinical findings do not show 
limitation of motion to shoulder level or less, there is no 
basis for the assignment of a higher schedular rating based 
on actual loss of range of motion.  

The Board has also examined all other diagnostic codes 
pertinent to the shoulder.  There is no evidence that the 
veteran has ever been diagnosed with ankylosis of the 
shoulder.  Rather, motion is still shown to be present.  
Thus, DC 5200 is not for application.  Additionally, there is 
no evidence indicating that the veteran has impairment in the 
humerus.  Therefore, DC 5202 does not apply.  

The Board must also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, there is evidence of painful motion, weakness, 
and functional loss due to pain.  On the most recent VA 
examination in July 2001, the examiner noted that the veteran 
exhibited weakened motion and discomfort on functional use of 
the left shoulder.  The examiner on a VA outpatient report in 
March 2001 noted that the veteran had decreased range of 
motion, especially abduction greater than 90 degrees.  
Although the majority of clinical findings, including the 
private physician's evaluation of September 2000, show that 
the veteran is able to raise his left arm to greater than 90 
degrees, the evidence suggests that his functional limitation 
due to pain is at shoulder level.  Resolving reasonable doubt 
in favor of the veteran, the Board finds that the veteran's 
chronic symptoms and functional loss due to pain more nearly 
approximates the criteria for a 20 percent evaluation under 
Diagnostic Code 5201. 

However, the Board notes that the veteran, during his June 
2002 hearing, testified that he was able to work full-time as 
security guard and has not lost any time at work because of 
his left shoulder disability.  Accordingly, a rating in 
excess of 20 percent for the left shoulder disability is not 
warranted.  It should be remember that the percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such disease 
and injuries and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (2001).  


ORDER

An increased evaluation to 20 percent for the veteran's 
service-connected degenerative joint disease of the left 
shoulder is granted, subject to VA regulations pertaining to 
the payment of monetary benefits.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

